J. E. Buckley, a citizen, legal voter and taxpayer of Pocahontas County, seeks, by mandamus, to compel the county court of said county immediately to convene and give notice to 114 enrollees of the United States Civilian Conservation Corps stationed in Pocahontas County and who have registered as voters of the election precincts in which they are stationed, to appear before said court and show cause why their names shall not be stricken from the registration lists thereof.
The petition shows that the petitioner, on October 16, 1936, appeared before the said court and challenged the right of each of said enrollees to vote at the precinct in which he was so registered, and moved the court to strike from the registration lists thereof the names of each of said enrollees on the ground that no one of them was, at the time of his registration, abona fide resident of the precinct in which he was so registered, within the meaning *Page 26 
of the registration act; and further moved the court to summon each of them to appear before the court and show cause, if any they could, why their names should not be stricken from the registration books of said precincts; which motions were at the time overruled by the court. Code 1931, 3-2-10, under which the motions were made, requires the county court to meet on the third Tuesday before a general election for the purpose of correcting the registration books by adding names thereto, or striking names therefrom, after five days' notice to the registrants to be affected. That day of this year was October 13th. The statute also requires the registrars to sit for two days, beginning the fourth Monday prior to the election, for the registration of voters and to return the books to the clerk of the county court "within three days from the time of such sitting." Although the registration books may not have been returned by the registrars to the clerk of the county court before October 16th, we are of opinion that as no notice had been given to the registrants in question prior to the motion and since they are entitled to five days' notice before their names can be stricken from the registration lists, the motions were not timely made. White v. County Court of Kanawha County,117 W. Va. 815, 188 S.E. 380, and Hutchinson v. County Court ofRaleigh County, 118 W. Va. 1, 188 S.E. 478, decided at this term.
The writ will, therefore, be denied.
Writ refused.